Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Octavius Bentley appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915A(b) (2006), as well as the district court’s order denying Bentley’s “Motion to Vacate.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court and deny Bentley’s motion to appoint counsel on appeal. Bentley v. Johnson, 7:09-cv-00253-gec-mfu, 2009 WL 2370618 (W.D.Va. Jul. 31, 2009; Aug. 12, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.